The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s arguments, see pages 5-8, filed June 28, 2021, with respect to claims 1-4 have been fully considered and are persuasive.  The rejection of claims under 35 U.S.C. 101, 112(a) and 112(b) have been withdrawn. 

Allowable Subject Matter
Claims 1-4 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
There is no closest prior art of record.  
Regarding independent claim 1, the prior art, taken either independently or in combination, fails to teach or render obvious estimate a driving readiness degree relating to a driving consciousness of the driver based on the travel state of the vehicle or the driving operation of the vehicle by the driver and the traveling environment of the vehicle; calculate a proportional gain based on the driving readiness degree and the speed of the vehicle; calculate the assistance torque according to a value obtained by multiplying a difference between the target steering angle and the actual steering angle by the proportional gain; and transmit a control signal, which corresponds to the calculated assistance torque, to an actuator for performing the driving assistance, wherein, based upon the speed being constant, calculate the proportional gain as a smaller value as the driving readiness degree becomes lower in conjunction with the other claim limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668